      Case 2:18-cv-01128-GJF-KRS Document 220 Filed 08/16/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

               Plaintiff,

v.                                                          No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

               Defendant.

                            ORDER GRANTING MOTION TO STAY

       THIS MATTER is before the Court on Plaintiff’s Motion to Stay, (Doc. 213), filed July

29, 2021. No response to the Motion to Stay was filed, and the time for doing so has passed. On

July 23, 2021, Plaintiff filed an opposed motion to quash a subpoena Defendant issued to a non-

party law firm, Anderson Kill, P.C. (Doc. 212). Plaintiff requests that the Court stay

enforcement of the subpoena until the Court rules on the motion to quash. Given that Plaintiff

has filed a motion challenging the subpoena, the Court agrees that the response to and

enforcement of the subpoena should be stayed pending resolution of Plaintiff’s motion to quash.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Stay, (Doc. 213), is granted,

and enforcement of the subpoena is stayed until the Court rules on Plaintiff’s motion to quash,

(Doc. 212).




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
